ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2 and 3 directed to a species non-elected without traverse.  Accordingly, claims 2 and  been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric S. Hyman on October 21, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently amended) A propulsion assembly, in particular for an aircraft, comprising:
an annular inner 
an annular outer 
an annular inter-duct casing disposed between the inner casing and the outer casing so as to delimit an annular primary duct between the inner casing and an inner wall of the inter-duct casing, and an annular secondary duct between the outer casing and an outer wall of the inter-duct casing;
a fan surrounded by the outer casing and having variable-pitch vanes capable of generating an air flow circulating from downstream to upstream in the secondary duct;
characterised in that it further comprises:
bleed duct for bleeding said air flow to feed the primary duct, the at least one bleed duct comprising an inlet port made in the outer wall and an outlet port made in the inner wall;
at least one outer flap movable between a position in which the inlet port is open and a position in which the inlet port is closed;
at least one inner flap movable between a position in which the outlet port is open and a position in which the outlet port is closed;
the at least one inner flap and the at least one outer flap being controlled by common means for controlling opening and closure;
the at least one inner flap and the at least one outer flap being articulated around a first common first common first common 
wherein the common means comprise:
a caliper system comprising an inner link and an outer link, the upstream extremities of which are articulated in relation to one another around a second common axis and the downstream extremities of which are each connected in rotation to the at least one inner flap and the at least one outer flap respectively;
an actuation system;
a transmission system connected in rotation to the actuation system and to the caliper system;
wherein the transmission system comprises:
rod, the downstream extremities of which are articulated in relation to one another around a third common axis and the upstream extremities of which are each connected in rotation to the inner link and the outer link respectively;
a first lever articulated about [[an]] a fourth axis fixed in relation to the inter-duct casing, the first lever having a downstream extremity connected in rotation to the actuation system and an upstream extremity connected in rotation to a transmission unit;
a second lever articulated about [[an]] a fifth axis fixed in relation to the inter-duct casing, the second lever comprising an oblong hole into which a pin of the transmission unit is inserted;
an arm having a downstream extremity connected in rotation to the second lever and an upstream extremity connected in rotation to each of the downstream extremities of the inner rod and the outer rod.

2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended) The propulsion assembly according to claim 1, characterised in that the inlet port and the outlet port are made at an upstream extremity of the inter-duct casing, forming a nozzle for separating the primary duct and the secondary duct.

at least one bleed duct is delimited axially by curved partitions with a concavity turned in a downstream direction and connecting the inner wall and the outer wall.

9.	(Currently Amended) The propulsion assembly according to claim 1, characterised in that said first common 

Allowable Subject Matter
Claims 1, 4-5, and 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741